                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 TIMOTHY ADAMS,
                                                          Civil Action No. 18-12175 (RBK)
                Petitioner,

        v.
                                                                      OPINION
 UNITED STATES OF AMERICA,

                Respondent.

ROBERT B. KUGLER, U.S.D.J.

       Petitioner Timothy Adams is a federal prisoner currently incarcerated at FCI Fort Dix, in

Fort Dix, New Jersey. He is proceeding pro se with an Amended Petition for a Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2241. For the reasons stated below, the Court will dismiss the

Petition for lack of jurisdiction. The Court will, however, transfer Petitioner’s Fair Sentencing Act

claim to the United States District Court for the Middle District of North Carolina.

                                       I.     BACKGROUND

       The Court will construe the factual allegations in the Petition as true for the purpose of this

Opinion. In 1995, after a trial, a jury convicted Petitioner of conspiracy with intent to distribute

in excess of fifty grams of cocaine base. Thereafter, the United States District Court for the Middle

District of North Carolina sentenced Petitioner to life in prison and a term of supervised release

for ten years. In August of 2016, then President Barack H. Obama commuted Petitioner’s sentence

to 360 months in prison.

       Petitioner filed the instant Petition, contending that the sentencing judge impermissibly

found a fact that increased his mandatory minimum sentence. Petitioner also asks that the Court

reduce his sentence, pursuant to a retroactive application of the Fair Sentencing Act of 2010.
                                  II.     STANDARD OF REVIEW

        Federal district courts have a pre-service duty under Rule 4 of the Rules Governing § 2254

Cases in the United States District Courts, which is applicable to § 2241 petitions pursuant to Rule

1(b), to screen and summarily dismiss a habeas petition prior to any answer or other pleading when

the petition “appears legally insufficient on its face.” McFarland v. Scott, 512 U.S. 849, 856

(1994); see also United States v. Thomas, 221 F.3d 430, 437 (3d Cir. 2000) (explaining that courts

may dismiss petitions where “none of the grounds alleged in the petition would entitle [the

petitioner] to relief”).

                                         III.    DISCUSSION

        Petitioner challenges his conviction and sentence in this 28 U.S.C. § 2241 federal habeas

action, as well as seeks a reduction in his sentence through the Fair Sentencing Act of 2010.

Generally, a person must bring a challenge to the validity of a federal conviction or sentence under

28 U.S.C. § 2255. See Jackman v. Shartle, 535 F. App’x 87, 88–89 (3d Cir. 2013) (citing Okereke

v. United States, 307 F.3d 117, 120 (3d Cir. 2002)). This is generally true because § 2255 prohibits

a district court from entertaining a challenge to a prisoner’s federal sentence through § 2241 unless

the remedy under § 2255 is “inadequate or ineffective.” See 28 U.S.C. § 2255(e). Indeed, §

2255(e) states that:

                An application for a writ of habeas corpus in behalf of a prisoner
                who is authorized to apply for relief by motion pursuant to this
                section, shall not be entertained if it appears that the applicant has
                failed to apply for relief, by motion, to the court which sentenced
                him, or that such a court has denied him relief, unless it also appears
                that the remedy by the motion is inadequate or ineffective to test the
                legality of his detention.


        A § 2255 motion is “inadequate or ineffective,” which permits a petitioner to resort to a §

2241 petition, “only where the petitioner demonstrates that some limitation or procedure would

                                                  2
prevent a § 2255 proceeding from affording him a full hearing and adjudication of his wrongful

detention claim.” Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002). However, §

2255 “is not inadequate or ineffective merely because the sentencing court does not grant relief,

the one-year statute of limitations has expired, or the petitioner is unable to meet the stringent

gatekeeping requirements of . . . § 2255.” Id. at 539. “It is the inefficacy of the remedy, not the

personal inability to use it, that is determinative.” Id. at 538. “The provision exists to ensure that

petitioners have a fair opportunity to seek collateral relief, not to enable them to evade procedural

requirements.” Id. at 539 (citing In re Dorsainvil, 119 F.3d 245, 251–52 (3d Cir. 1997)).

        In Dorsainvil, the Third Circuit held that the remedy under § 2255 is “inadequate or

ineffective,” permitting resort to § 2241 (a statute without timeliness or successive petition

limitations), where a prisoner who previously had filed a § 2255 motion on other grounds “had no

earlier opportunity to challenge his conviction for a crime that an intervening change in substantive

law may negate.” 119 F.3d at 251.

        Nevertheless, the Third Circuit emphasized that its holding was not suggesting that a §

2255 motion was “inadequate or ineffective” merely because a petitioner is unable to meet the

strict gatekeeping requirements of § 2255. See id.

        Thus, under Dorsainvil and its progeny, this Court would have jurisdiction over the Petition

if, and only if, Petitioner alleges: (1) his “actual innocence,” (2) as a result of a retroactive change

in substantive law that negates the criminality of his conduct, and (3) for which he had no other

opportunity to seek judicial review. See Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d

Cir. 2017); Okereke, 307 F.3d at 120; Cradle, 290 F.3d at 539; Dorsainvil, 119 F.3d at 251–52.

        Here, Petitioner fails to allege facts sufficient to bring his conviction within the Dorsainvil

exception. Petitioner does not allege that he is “actually innocent” as a result of a retroactive



                                                   3
change in substantive law that negates the criminality of his conduct. Rather, Petitioner’s claim is

that the district court improperly accepted a presentence report’s finding that the conspiracy

involved more than 1.5 kilograms of cocaine base, and as a result, the court unconstitutionally

enhanced his sentence.

       Such an argument is insufficient to fall within the Dorsainvil exception because it argues

that Petitioner is actually innocent of a sentencing enhancement as opposed to being actually

innocent of the crime for which he was convicted. See, e.g., United States v. Brown, 456 Fed.

App’x 79, 81 (3d Cir. 2012); Maher v. Fed. Bureau of Prisons, No. 18-2348, 2018 WL 2095594,

at *2 (D.N.J. May 7, 2018) (citing cases).

       Further, the Court finds that these allegations, accepted as true, would not necessarily

demonstrate that “some limitation of scope or procedure would prevent a § 2255 proceeding from

affording him a full hearing and adjudication.” Cradle, 290 F.3d at 538; see also Massey v. U.S.,

581 F.3d 172, 174 (3d Cir. 2009). To the extent that Petitioner relies on Alleyne v. United States,

570 U.S. 99, 102 (2013), to allege that § 2241 is inadequate or ineffective, the Court rejects that

argument.

       In Alleyne, the Supreme Court held that a jury must find beyond a reasonable doubt, any

fact that increases the mandatory minimum sentence for a crime. Id. The Third Circuit, however,

has consistently held that “§ 2255 is not inadequate or ineffective for a prisoner to raise” Alleyne

claims, and in turn, this Court does not have jurisdiction under § 2241 to adjudicate Petitioner’s

Alleyne claim. Sacksith v. Warden Canaan USP, 552 F. App’x 108, 109 (3d Cir. 2014); see also

Olivier-Diaz v. Warden Fort Dix FCI, 562 F. App’x 65, 66 (3d Cir. 2014). Accordingly, since the

Dorsainvil exception does not apply here, this Court lacks jurisdiction to entertain this challenge

to Petitioner’s sentence.



                                                 4
        Whenever a party files a civil action in a court that lacks jurisdiction, “the court shall, if it

is in the interest of justice, transfer such action . . . to any other such court in which the action . . .

could have been brought at the time it was filed.” 28 U.S.C. § 1631. Since Petitioner has already

pursued a motion under § 2255, he must seek authorization from the Fourth Circuit to file a second

or successive petition. 28 U.S.C. § 2244(b)(3). This Court finds that it is not in the interests of

justice to transfer this claim to the Fourth Circuit as it does not appear that Petitioner can satisfy

the requirements of § 2244(b)(2).1 However, this Court’s decision to not transfer the case does

not prevent Petitioner seeking permission from the Fourth Circuit on his own.

        Turning then to Petitioner’s request to reduce his sentence through the Fair Sentencing Act

of 2010, made retroactive through the First Step Act of 2018, the Court construes this request as a

motion to reduce sentence. Petitioner, however, must file such a motion in his sentencing court,

the United States District Court for the Middle District of North Carolina. 18 U.S.C. § 3582(c).

Accordingly, this Court does not have jurisdiction to hear Petitioner’s Fair Sentencing Act claim

but finds that it is in the interest of justice to transfer this claim to the Middle District of North

Carolina. 28 U.S.C. § 1631 (“[T]he court shall, if it is in the interest of justice, transfer such action

. . . to any other such court in which the action . . . could have been brought at the time it was

filed.”).




1
  The Third Circuit has “held that Alleyne is not retroactive to cases on collateral review. United
States v. Reyes, 755 F.3d 210, 212–13 (3d Cir. 2014). Alleyne therefore, does not provide a basis
for an appellate court to authorize a second § 2255 motion.” Younge v. Warden Fort Dix FCI, 592
F. App’x 69, 70–71 (3d Cir. 2015).
                                                    5
                                      IV.     CONCLUSION

       For the foregoing reasons, the Court will dismiss the Petition for lack of jurisdiction, but

transfer Petitioner’s Fair Sentencing Act claim to the United States District Court for the Middle

District of North Carolina. An appropriate Order follows.


DATED: December 26, 2019                                           s/Robert B. Kugler
                                                            ROBERT B. KUGLER
                                                            United States District Judge




                                                6
